Citation Nr: 1404480	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-26 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran had active duty service from November 1954 to November 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a copy of the Veteran's representative's December 2013 Appellate Brief Presentation.  The remainder of the records are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The VBMS file does not contain any documents.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that he has bilateral hearing loss as a result of his in-service noise exposure.  His service treatment records reflect that he was exposed to noise from the flight line and gunfire during basic training.  He was provided with a VA audiological examination in December 2010 to determine the etiology of his bilateral hearing loss.  The examiner diagnosed bilateral hearing loss and opined that such was less likely as not related to his service as his hearing thresholds were documented to be normal upon service separation.  Moreover, the examiner found that no valid hearing evaluation was located in the claims file at enlistment and, therefore, it was not known whether a shift in hearing thresholds had occurred when comparing results from enlistment and separation.  

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the December 2010 VA examiner did not discuss the Veteran's exposure to acoustic trauma in service, which is documented by his service treatment records and his lay statements.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Additionally, while the examiner noted that no valid hearing evaluation was conducted at enlistment (significantly, a November 1954 enlistment examination shows that the Veteran had 15/15 whispered voice in each ear, which is not a valid method for evaluating hearing disability), it is unclear whether the examiner considered the June 1957 or April 1958 audiological examinations, which were performed prior to the Veteran's October 1958 separation examination and show a threshold shift in the Veteran's hearing when compared to one another.  Significantly, the June 1957 examination report noted that the Veteran was exposed to noise from the flight line and the April 1958 examination report is entitled "Hearing Conservation Data" and suggested that the Veteran experienced noise exposure from gunfire during basic training.  

It is also unclear whether the examiner considered the fact that the Veteran's June 1957, April 1958, and October 1958 audiological examinations were conducted using American Standards Association (ASA) units as opposed to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  In the instant case, the Veteran's puretone threshold readings as listed in ASA units on his June 1957 audiological examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
15

0
Left Ear
10
0
15

0

After converting the readings to ISO units, the Veteran's puretone threshold readings on his June 1957 examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
20
25

5
Left Ear
25
10
25

5

The Veteran's puretone threshold readings as listed in ASA units on his April 1958 audiological examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
10
5
5
Left Ear
10
0
10
10
0

After converting the readings to ISO units, the Veteran's puretone threshold readings on his April 1958 examination report are as follows:



Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
15
20
15
10
Left Ear
25
10
20
20
5

The Veteran's puretone threshold readings as listed in ASA units on his October 1958 separation examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
10
5
5
Left Ear
20
10
10
20
10

After converting the readings to ISO units, the Veteran's puretone threshold readings on his October 1958 separation examination report are as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
15
20
15
10
Left Ear
35
20
20
30
15

Finally, the Board notes that the Veteran's service treatment records show that he was hospitalized for rheumatic fever in January 1955 and, during this hospitalization, complained of ringing of the ears (i.e., tinnitus).  The Board notes that tinnitus is often associated with bilateral hearing loss and finds that this fact is significant in this case and should be addressed in the context of the Veteran's claim for service connection for bilateral hearing loss.  

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the December 2010 VA examiner relied solely on the fact that the Veteran's separation examination revealed that hearing was within normal limits to support her negative opinion and did not appear to take into account the Veteran's reported in-service noise exposure, the June 1957, April 1958, and October 1958 examinations as converted from ASA units to ISO units, and the Veteran's complaints of ringing of the ears coincident to his January 1955 hospitalization for rheumatic fever, the Board finds such examination to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current bilateral hearing loss.

The Board also notes that a review of the claims file shows private treatment records concerning the Veteran's audiological problems from Dr. R.A.N. dated from January 2010 through October 2010 and a private audiological examination report from Schmidt's Hearing Center dated in February 2005.  It is not clear whether the Veteran receives regular treatment from any provider with regard to his bilateral hearing loss.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his claimed bilateral hearing loss other than the records already in the claims file.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any healthcare provider who has treated him for his claimed bilateral hearing loss since service.  Particularly, it should be noted that the claims file already includes private treatment records concerning the Veteran's audiological problems from Dr. R.A.N. dated from January 2010 through October 2010 and a private audiological examination report from Schmidt's Hearing Center dated in February 2005.  The Veteran should be asked whether there are any other/outstanding records regarding his treatment for bilateral hearing loss and, if so, the agency of original jurisdiction should request that the Veteran provide appropriate authorization to obtain any outstanding records.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the December 2010 VA examiner for an addendum opinion.  If the examiner who drafted the December 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral hearing loss is related to his in-service noise exposure, as detailed by the Veteran's lay statements and as documented in the June 1957 (flight line) and April 1958 (gunfire in basic training) audiological examinations.  The examiner should also consider the June 1957, April 1958, and October 1958 examinations as converted from ASA units to ISO units.  Furthermore, the examiner should take into account the Veteran's complaints of ringing of the ears coincident with his January 1955 hospitalization for rheumatic fever.  Finally, the examiner should consider the Veteran's November 2011 statement regarding his claimed noise exposure, specifically that his job as an Electronic Fuel Control Repairman required him to work in within six feet of GE J 47 jet engines which were being run at full power with no effective ear protection.    

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



